  Case 4:21-cv-00595-O Document 85 Filed 09/22/21                   Page 1 of 2 PageID 1960



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 SID MILLER, et al.,                              §
                                                  §
          Plaintiffs,                             §
                                                  §
 v.                                               §         Civil Action No. 4:21-cv-0595-O
                                                  §
 TOM VILSACK, in his official capacity            §
 as Secretary of Agriculture,                     §
                                                  §
          Defendant.                              §

                                               ORDER
         The Court, having considered the Parties’ Joint Stipulation (ECF No. 83), filed September

21, 2021, hereby ORDERS as follows:

      1) Plaintiffs’ deadline to respond to Defendant’s Partial Motion to Dismiss (ECF No. 49) is

         STAYED.

      2) Plaintiffs shall file a Second Amended Complaint on or before September 24, 2021.

      3) In accordance with the parties’ Joint Scheduling Statement (ECF No. 70) and their Joint

         Stipulation filed September 21, 2021, the Court sets the following deadlines for further

         litigation of the class claims challenging § 1005 of the American Rescue Plan Act:

             a. The Parties shall exchange any initial expert reports on December 17, 2021.

             b. The Parties shall exchange any rebuttal expert reports on January 14, 2022.

             c. Any expert depositions shall be completed no later than February 11, 2022.

             d. The Parties shall file cross-motions for summary judgment no later than March 11,

                2022.

             e. The Parties shall file response briefs no later than April 1, 2022.
Case 4:21-cv-00595-O Document 85 Filed 09/22/21   Page 2 of 2 PageID 1961




   SO ORDERED on this 22nd of September, 2021.



                                        _____________________________________
                                        Reed O’Connor
                                        UNITED STATES DISTRICT JUDGE
